UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

HOSPITALITY INTERNATIONAL, INC., and
RED CARPET INNS INTERNATIONAL, INC., | Civil Action No.: 1:19-cv-705 [GTS/DJS]

Plaintiff,
— against —

ALFA HOSPITALITY, LUC, and
LIRZET CECUNJANIN ORDER

Defendants.

 

 

THIS MATTER, having been brought before the Court on the motion of Plaintiffs,
Hospitality International, Inc. and Red Carpet Inns International, Inc. (collectively, “Plaintiffs’’),
for the entry of an order of contempt against Defendants, Alfa Hospitality, LLC and
Lirzet Cecunjanin (collectively, “Defendants”) for their violation of this Court’s Order, dated
September 10, 2019, and the Court having considered the papers submitted and the arguments of
counsel, if any,

Km

ITIS this AA day of OLtennf$e— , 2019, ORDERED as follows:

L Plaintiffs’ contempt motion is GRANTED;

de Defendants are in contempt of court, jointly and severally, as a result of their failure
to comply with this Court’s Order, dated September 10, 2019;

3. Defendants shall immediately comply with the terms of this Court’s Order, dated
September 10, 2019;

4, Defendants shall deliver to counsel for Plaintiffs all of their personal books and
records, and the books and records for all entities in which they own, operate, manage, or are

responsible for filing a tax return, from September 10, 2019 to date within ten (10) days of this
Order for the purpose of an accounting. Plaintiffs shall review the books and records to determine
the profits due to Defendants as compensation for Defendants’ violation of this Court’s Order,
dated September 10, 2019. Within ten (10) business days of receiving the books and records from
Defendants, Plaintiffs shall file a certification detailing the profits and the attorneys’ fees and costs
incurred in prosecuting the contempt motion. Defendants shall have five (5) days to file an
objection to the accounting and the attorneys’ fees and costs. The Court shall then resolve any
dispute and enter judgment in the appropriate amount.

5. Failure of Defendants to fully and promptly comply with the terms of this Order
shall subject him to further sanctions, including incarceration.

SO ORDERED.

GLENN T. SUDDABY
UNITED STATES DISTRICT JUDG
